          Case 2:21-mj-01631-DUTY Document 5 Filed 04/06/21 Page 1 of 1 Page ID #:55




               Submi~t this -~
                           form by e-
               C                      mail to:                                                                    --~-~..,.~..~~~
                rimIntakeCourt                                                                                                             as
                                Docs-LA                                                                           1      =:-'
                                           cacd.usc    ourts. ov                                                      r- -{c_     ~"
                                                                                                                      c.o r'`-"

                                                                                                                     ._.;..~,
                                                                                                                 • T om —
                                                        UNITED
                                                               STATES DI                                           cl)~-
                                                       CENTRAL           STRICT C
                                                               DISTRICT O         OURT                                   ~~.;;
             UNITED                                                       F CALI                                        .: _
                    STATES OF                                                    FORNIA
                                       AMERICA                                                                              w;    A~
                                 y,                                            CASE NU
                                                                                      MBER:
                                                                   PLAINTIFF
             Zachary Ho
                        rv itz
             USMS#
                                                                                          REPORT C
                                                                                                   OM   MENCING CR
          TO: CLERK'                                             DEFENDANT                                         IMINAL
                     S       OFFICE, U.S.                                                               ACTION
                                            DISTRICT C
         All areas must                                     OURT
                           be complete
                                         d. Any area
                                                     not    applicable or un
         1• Date and                                                         known should in
                     time      of arrest:                                                     dicate "N/A".
                                            04/06/2021
         2. The above                                               ~ ~ ~5
                      name       d defendant                                                    ~ AM ❑ PM
             any other prel                    is currently ho
                              iminary procee                  spitalized and ca
                                               ding:                            nnot be transporte
                                                       ~ Yes                                       d to court for ar
                                                                    ~x No                                             raignment or
        3. Defendant is
                        in     U.S. Marshals Se
                                                 rvice lock-up (i
                                                                   n this court buildi
       4. Charges unde                                                                ng):     ~x Yes
                       r      which defendant                                                             ❑ No
                                                 has been booked:
          18 U.S.C. 1343 Wi
                                 re fraud
      5. Offense charge
                        d is     a:    ~x Felony       ❑Minor Offens
                                                                     e            ❑Petty Offense
     6. Interpreter Requ                                                                                  ❑Other Misdemea
                         ired     :   ~x No                                                                                       nor
                                                 ❑Yes         Language:
     7• Year of Birt
                     h: 1986
    S. Defendant has reta
                          in     ed counsel:        ❑ No
      ~s             Name: ~ya „
                                 i            f-J e~ 4 es                                                       Z  ~{
                                                                                    Phone Number:
                                                                                                        ,31 Z-~ d~
                                                                                                                    b ~ ~7
   9. Name of Pret
                   rial Serv     ices Officer notified: emai
                                                             led pretrial services
  10. Remarks (if an
                     y):

                 l
 1 1. Name: J C~           ~°'o ° "-~ ~
                VI ✓i                  O                           (please print)
12, pace Phone Number
                      :               l a ~ ~"g 3g
                                                   ~~                                    13. Agency: j
                                                                                                       '—~
14. Signature:
                                                                                     15. Date: y~~t ZOZ-
                                                                                                   I     ~
                                                                                                                                       —

   (06/20)
